Motion by appellant for leave to dispense with printing granted. The-appeal will be heard on the original papers and on appellant’s typewritten brief. The appellant is directed to file six copies of .his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to *795perfect the appeal is enlarged to the April Term, beginning March 27, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Leon Goodman, Esq., 32 Court Street, Brooklyn, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.